Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2021 has been entered.

Claim Status
Claims 1, 4, 11-12, 14-15, 18-19, 22, 24, 26, 28-29, 31 and 33-34 are pending. Claims 33-34 have been added. Claims 2, 5-6, 9-10 have been cancelled. Claims 1, 4, 11-12, 15, 18-19, 26, 28-29 and 31 have been amended. Claims 1, 4, 11-12 and 33-34 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I, Ang1-7 as an agent that increases Ang1-7 levels, and Ang1-7 as a Mas receptor agonist. Claims 14-15, 18-19, 22, 24, 26, 28-29 and 31 are withdrawn as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112
The rejection of claims 5-6 and 11 as unpatentable under 35 USC 112(b) is withdrawn in view of the amendments to the claims.
The rejection of claim 11 as unpatentable under 35 USC 112(d) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 1-2, 4-6, 10 and 12 under 35 U.S.C. 103 as being unpatentable over Tallant et al. in view of Kodera et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 4-5 and 10 under 35 U.S.C. 103 as being unpatentable over JanZek-hawlat et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 1-2, 4-6 and 10-11 under 35 U.S.C. 103 as being unpatentable over JanZek-hawlat et al. in view of Walther et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 4-5, 9-10 and 12 under 35 U.S.C. 103 as being unpatentable over JanZek-hawlat et al. in view of Kodera et al. is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This is a new rejection.
Claims 1, 4, 11-12 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over JanZek-hawlat et al. (US 2011/0033524) in view of Walther et al. and Kodera et al. (Breast Cancer Res. 2011; 13(3): R66).
JanZek-hawlat et al. teach a composition for the treatment of neoplasia comprising a polypeptide with an angiotensin-converting-enzyme-2 (ACE2) activity (claim 1), wherein the polypeptide with ACE2 activity increases Ang1-7 levels (paras [0034], [0037]), and wherein the composition further comprises a tyrosine kinase inhibitor (para [0029]).
JanZek-hawlat et al. further teach that “[b]esides an increased concentration of AngII, its receptors AT1 and AT2 (AT1R and AT2R) are significantly overexpressed in many solid tumours. Ang II makes a significant contribution here to tumour neovascularisation and from there to tumour invasion. It also promotes mitogen-activated protein (MAP) kinase phosphorylation and VEGF secretion. Both mechanisms have been recognised as relevant in the formation and supply of solid tumours. Clinically, increased AT1R expression correlates with increased VEGF titres and a significantly reduced prognosis of survival (para [0017]).
JanZek-hawlat et al. also teach that the tumor disease is breast cancer (claim 2).
JanZek-hawlat et al. do not specifically teach that the tyrosine kinase inhibitor is the claimed VEGF tyrosine kinase inhibitor, and also do not teach the claimed “Ang1-7” (i.e. Asp-Arg-Val-Ser-Ile-His-Pro).
Walther et al. teach an Ang-(1-7) receptor agonist (claim 1), wherein the receptor agonist is a Mas receptor agonist (claim 2), wherein the receptor agonist is a peptidic 
Kodera et al. teach that sunitinib might be of benefit in the treatment of breast cancer by suppressing lymph node metastasis (page 9, left column, last para).
The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
In the instant case, it would have been obvious to substitute the Ang1-7 receptor peptidic agonist of JanZek-hawlat et al. (i.e. Ang1-7 (which corresponds to SEQ ID NO: 1 of Walther et al.)) for the Ang1-7 receptor agonist of Walther et al. (i.e. Asp-Arg-Val-Ser-Ile-His-Pro). 
One of ordinary skill in the art would have reasonably expected the Ang1-7 receptor agonist of Walther et al. to inhibit cell proliferation and thus to be useful in the composition obvious over JanZek-hawlat et al. (used for the treatment of a neoplasia). 
Furthermore, one of ordinary skill in the art would have been motivated, with a reasonable expectation of success, to use sunitinib as the tyrosine kinase inhibitor because JanZek-hawlat et al. teach that an increase of VEGF (brought about by increased AngII and AT1R) correlates with a reduced prognosis of survival, and further because both JanZek-hawlat et al. and Kodera et al. are concerned with the treatment of breast cancer, and Kodera et al. teach that sunitinib might be of benefit in the treatment of breast cancer.

Moreover, it would have been obvious to one of ordinary skill in the art to make a composition for the treatment of neoplasia comprising a polypeptide with ACE2 activity and sunitinib and further comprising Ang 1-7 because JanZek-hawlat et al. teach that Ang 1-7 inhibits cell proliferation, and also teach that Ang II can be down-regulated by increasing ACE2 activity, causing Ang 1-7 to be made available in situ. Therefore, the skilled artisan would have reasonably expected the resulting composition to increase levels of Ang 1-7 in situ (by both the increase in ACE2 as well as by Ang 1-7 itself).
With respect to claims 33-34, JanZek-hawlat et al. teach that the polypeptide with an ACE2 activity is in a soluble form (claim 9). Therefore, the skilled artisan would have been motivated to include a pharmaceutically acceptable salt to the composition obvious over the references in order to administer said composition comprising the polypeptide with an ACE2 activity (i.e. Asp-Arg-Val-Ser-Ile-His-Pro) in a soluble form.

Response to Arguments
Applicant’s arguments filed on 9/14/2021 have been fully considered but they are not persuasive.
Applicant argues that “[t]he claimed composition provided unexpected results for the treatment of neoplasia. For example, FIG. 1 of the specification as filed shows that when agents were tested in human renal cell carcinoma xenograft models, the specific combination of Ang1-7 peptide and sunitinib provided a statistically significant reduction 
Applicant’s arguments are not persuasive. 
The MPEP 716.02(a) states that “[E]vidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism"). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.)”.
In the instant case, as clearly shown in Fig. 1, the combination of Ang1-7 peptide and sunitinib is nothing more than the additive effect of sunitinib and the Ang1-7 peptide.
 Furthermore, even assuming arguendo that the effect of the combination of sunitinib and the Ang1-7 peptide is synergistic, the claimed effect is not commensurate in scope with the claims.

In the instant case, they are not. The claims are broadly drawn to combinations of a VEGF tyrosine kinase inhibitor selected from sunitinib, sorafenib, axitinib and pazopanib, and an agent that increases Ang1-7 levels selected from SEQ ID NO: 25, diminazene aceturate, almandine, NorLeu3, linear Pancyte, TXA302 and AVE0991. 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658